Order entered November 23, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00617-CV

                   IN THE INTEREST OF P.H., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89,795

                                    ORDER

      Before the Court is the Department’s November 21, 2022 second motion for

extension of time in which to file its brief. The Department seeks a seven-day

extension.

      Our order granting the first extension cautioned that further extension

motions would not be entertained due to this parental termination appeal having an

accelerated disposition date. Nonetheless, we GRANT the motion to the extent we

ORDER the brief be filed no later than November 28, 2022.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE